                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:21-CV-101-BO


SHEET METAL WORKERS ' HEALTH &                         )
WELFARE FUND OF NORTH CAROLINA,                        )
et al. ,                                               )
                        Plaintiffs,                    )
                                                       )
V.                                                     )                    ORDER
                                                       )
STROMBERG METAL WORKS , INC., et al.,                  )
              Defendants.                              )



           This cause comes before the Court on defendant Stromberg Metal Works ' motion for

updated consolidated briefs concerning summary judgment. [DE 106]. For good cause shown, the

motion is GRANTED. The parties are each permitted twenty-one (21) days from the date of entry

of this order to provide the Court with a supplemental brief, not to exceed twenty pages, limited to

the legal authorities and citations applicable in the Fourth Circuit.




SO ORDERED, this       _1! day of June, 2021.




                                                UNITED STATES DISTRICT illDGE
